DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 7/27/2022 is acknowledged. Claims 1-3, 6, 8, 10-18 and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Application Publication No. 2003/0170810, hereinafter Vedadi.
Regarding claim 19, Vedadi teaches an apparatus for concentrating nucleic acid (paragraph [0096]), the apparatus comprising: a chamber (paragraph [0097]) configured to hold a housing having a filter (paragraph [0097], the examiner notes that the housing and filter are not positively claimed and are therefore not required and only the chamber needing to be capable of holding a housing and filter) configured to hold an initial suspension comprising nucleic acid in contact with the filter (paragraph [0097]); a pressure source (paragraph [0095]) configured to releasably engage and pressurize the housing to force liquid in the initial suspension through the filter to produce a filtrate and a nucleic acid retentate (paragraph [0095]); and a detector (paragraph [0154]) configured to detect the volume of the nucleic acid retentate and depressurize the housing upon detecting the volume reaching a predetermined threshold (paragraphs [0010] and [0154]).
Regarding claim 20, Vedadi teaches wherein the chamber is configured to receive the housing provided by a user and position the housing for engagement with the pressure source (paragraphs [0134] and [0146]).
Regarding claim 21, Vedadi teaches wherein the pressure source is configured to inject a gas into the housing (paragraph [0095]).
Regarding claim 22, Vedadi teaches wherein the detector is a capacitive liquid level detector (paragraph [0123]).
Regarding claim 23, Vedadi teaches further comprising a liquid injector configured to inject an additional liquid into the housing (paragraph [0119]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796